United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1469
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Tyrone Powell,                          *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 5, 2003

                                  Filed: November 7, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges
                          ___________

PER CURIAM

      Pursuant to a written plea agreement, Tyrone Powell pleaded guilty to
conspiring to distribute and to possess with intent to distribute 50 grams or more of
cocaine base and 5 kilograms or more of cocaine, in violation of 21 U.S.C. §§ 846
and 841(b)(1)(A). The district court1 sentenced him to 120 months imprisonment and
5 years supervised release, and Powell appeals.


      1
       The Honorable Paul A. Magnuson, United States District Court Judge for the
District of Minnesota.
      In the plea agreement, Powell waived all his appellate rights unless his
sentence exceeded 135 months. After carefully reviewing the record, we conclude
Powell’s challenge to his 120-month sentence is within the scope of the waiver, he
does not contend he entered into the plea agreement unknowingly or involuntarily,
and no miscarriage of justice would result from enforcing the waiver. See United
States v. Andis, 333 F.3d 886, 889-91 (8th Cir. 2003) (en banc). Accordingly, we
enforce his waiver, dismiss this appeal, and deny Powell’s pending motion.
                      ______________________________




                                       -2-